OFFICE   OF   THE    ATTORNEY       GENERAL         OF    TEXAS
                                       AUSTIN




IIonoreble     R. C. Nerve8
County  Auditor
Greyron  County
Cherimn,      Tom8

Dear Sir:




                                                    s,   1943,        you inquire:
                                                 d Colleotor    of Taxer
                                                    I deputler   bdralnis-
                                                    ld to bppllo~tloM
                                                    a, lto.,   under their
                                    nd not-    & I l Xotary Fubllo    lt
                                              In o th e r r o r dr ,if l dr p -
                                   ;k;r*an      rrridarit rOr transfer
                                 of tltlr,      not bring l notary publlo,
                                 tory that      thr Eighrq        Depmtmmtt

                Seotlon    35 or the Certliloate          oi Title        Aat provides:
                *no motor retlole   mar br dirpoerd or at rub-
         requrnt rele unless the owner       aeeigneted   in the
         oertlfloate    or title  #hall tnnrrer      the oertliloate
         or title    on rorui to be prescribed    by the Department
                                                                       84




Eon. R. 0. nea.rea,        Fags 2


        before a Rotary Fubllo, whloh fom ahall lnolude,
        amoog luoh other matters as tho Department uaf
        d0t~r8ha,  ln lrridatit to th rlrfa0t that th0
        llgnar la tha owner or the motor trhiole,   an4
        that tbare are no l~ona against auoh aotor lo-
        hI01a rroept auoh as or8 shown OD the oortlfloata
        0r title  lnd DO tit10 tb on7 motor wd0h     0bon
        pass or root until auoh tnnrier    bo 80 lxoouted.’
        (Baphaala raded)
           ~rvrruant to this sootlon  the Blghwey Dopartmant
has preaoribed a Somu dononinntod aAaaIgment o? Tit18 *
nhloh iom IO printed on tho baok of tha original     oartirloate
of title  ror motor rehloloa.    60 aaauma t&t  your lnqulrr la
direofad  to this Instrument.
           &%Ile the wording ai Seotloa & la pethapa somewhat
awkward, 1t BOOM qqmsmt       that   the phhm =berore a Notary
FublIo* war Intended to ralata     to the 6lauao *the owner
shall tranaier the orrtlfloata     Ol tIflO* and that    the &it
or the LegI8latare  was to require      that tho neoooaary rrrlasrlt
ba taken only by a ?lotary   Publlo.
           This oonolualon would lutomatloall~   answer your In-
quiry    were It
               not for the doubts raised by the following   lang-
uagr of tha Supma     Court In the oaae oi Xarrla County v. -11,
173 S.    U. (Bd)   6911

              "But ?Iall ooatendr   that  prior to the 1941
        amendment of Art. oeraa hla     0rfioe had no author-
        ity to hke and oertlty  the     8f.fld TLta In question
        and thtit thoreioro,    his deput,i~  icin taking thaa
        wars sot 1ag as notarlea   pub110 and not aa his d&p-
        utiea.   lt IO true that la 1941 tha lo ialaturr
        aid umnd Art. lerda by lpeolally        prot t ding that
        in oopntiea with a population      or b00,OOO ot MOM
        the aa~oaaora and oollootora      or taxes and their
        dopatiea should be anpowered to ldsInIatar         oaths
        and rrrld~tlta   oorering bills    of sale and appll-
        oatlona ror thnater     or notor Tahlolel,      oto., and
        should be lothorlzed    to oolloot    a foe of i?b oenta
                                                                               84:.




aw.   1. 0. Ranvea,     P4gr   3



      So? oroh tuoh o a tho r lffldarlt, the aam to ba
      lo o o unted
                 ror 80 a is4  or 0rrl+.    Rowaiu, wa
      tnlnx that the laao8aor and oO~aOto? llraady
      bad that authority            br tktoa   of Art, tt46a,
        rior to tha abow amen&mu&, raa4lag @a ioltowrc
      ! The Aaa4aaor      an4 Collaotor of taoa           shuwr,       or
      sharlrf and kaaaaaor and Collaotor              04 h-a,       at,
      huaby authorized          and lapouerod, to ldrialatar
      611 oaths nroaaaarr ror tha dlaoharee               of the
      duttar 0r thalr rrapeotlra             orrloO0, sad to ad-
      alnlrtu       all oaths required        iOr tha tranaaotlon
      ol bualnraa of their raryeotlva             oriI88#.*      Aota
      19S8, 44th UC;., 9. 416, oh. 164 BOO. 1. sea-
      tlon 8 ot thlr Act rOOftea thrrt it us8 paasd as
      nn lauaeooy neaaura boowtnr tha oltloua                   rafarred
      to wua not than allowed to ldmlniatu                  all oaths
      nooraa,rry tee tha traaanotlon            of tha budnaaa ot
      thrlr oiiloaa,         sin08 the n(lIatrrtloo         of motor
      rehlcka       hnd boon mado a duty d thr 8aa~a#or ad
      aclleotor,       lt follows that ahanerer ln oath was
      naorraary       to the tnnaaotlcn        of that hafnaaa,        tha
      aabe8aor and collaotor            or hla d@;uty had tha author-
      lty to abrlnlater         it,    undar the Act ol 1055 lupn.
      That the Aot of 1941 do818 with the matter in more
      rproUic       tom8 does nr& wan that thr authority. did
      not already ulat          under tha broad language of tha
      larlSar    ltatuta.~

            If this langua$a oould ba lilted         ircm  its context
and iron a litorrl       lntW&vatatlon       than, notwlthrtondIn&       thr
mentf on of a notary pub110 In aDOdon SS, It would a mar thet
a tax raaaaaor-oollrotor       and his Coputiaa era quaUS Pad to t&a             ’
the afr%drrlta     In queatlon.    nomeiar     a rurtbu lxamInatIon or
thir oarr praoludcs      I’JO~ a Oon&trUOtlon.      Yhe oontroiara~      la
Harris Cuantt v. Hall, aupra, oonormed “nriId8vlto               Inaidant
to the iaauanoo ot 8utcmoblla        110enaea, tranafara,      bills   oi
a81a, daatroyed     rohloloa    or anr other lutaaobllo       aervloeaa
ror thr ye4ra   of   19S8. 1bSb and 1957 (pp. 69&69S lupn).
3eotbn   23 or the Cwtirioato        or Imlo Aot was paaod in MS@.              ‘.
Tha ltatatoa   prrrorlblng     tha torn8   tar   eeoh of tb    typ4a   cb
Iaatrumant lmtlonod ln thr Court*a opinion rithu               mu04      n-
quiti   an w8~ridarlt~ without ageolf~lag beforr whw luoh
                                                                                _.
                                                                                     d
                                                                                         846


Ron. P. C. Neavea,           Page 4



srrldarlt        should be leoutw?       (Sootions    128,
                                                         138 and 1Eb of
nrtlot      06758     V. A. C. 5., ci041146 with the     Iaauenoa or
dupllaate     lloanao reoelpta       the  Irau8noe   ot  rapl8oemont
lIoenae plates and the. raglatration           or rebullt autoaotlve
veNoloa,      ard ArtIOle.: 143 Y. A. P. C., prior to Its repeal,
484llAg with bll1a        01 0010 ror transrer of titlr),         OS hrt
tha datalla       or luoh iom to the diaoretlon         or the ~ly;~wa~
vepartloont and said ?apar$naot also ueraly required a~ #Sri-
dnvlt without nonlng tha par’e,Ue betore whm ruoh lrridavIt
should be taken ( %ptiOA 3b Of hrtlOl0 bb7ba V. h. C. S.,
dzt;t;T   with     refunds of rsgietra~lon      fe*a of deatroyad va-
              94 LiOOtiOA 23’0r the ~ertlfloate          or Title   kOt
oontaln;d      only a 6lmll&r re~;ulrement, we feel that Rarria
County v. Hall, lug.ra, would justify           the conolualcn     that a
taz assessor-oolleotor          on& hla deputler Could taka OUCh al-
tldarlt.       fiowcvcr, in 3eotlm      33 thr ir~lrlature.ads      iit nGt
only to raquira rn affldsvlt           but 8180 to provlda that ouch
liiidavlt      be Icaco “before a Yotary lubilo.”         suo!i ~rovlaior
la a psrtloulat        Jrovlalcn   whioh relates    only to the type oi
aifl&aVit        5eAti:Aed    iA thSt   :‘OCtiGn.    An   in said   in 39 “ior.
hr.      (114:
                *In 34~~ 1)r conf3lst     betvmen a toneral       prc-
         vlsio~‘~nG   a, sr.eoiel provlsloo     daal&      nith tLe
         aame subjeot,     the fomer     18 tcntrol~sd     or llrlted
         ty the iattar;      acd th:s la 00 whether the provlalcac.
         in question are cGAtaIAsd in the aam aot 3r in difr-
         er ent  lnaotmente.      In other words, %hen a otatute ,
         arakor'r goneral pr0vlOl~         lp p M ntly  for 011 08888
         and a ape0131     ;rovielcn    rcr  a partlculcrr    ma* or
         olaaa, the former yIaldr and the latter             patella     in
         so far a8 thr L*rtloulur        oe6e or olaee la cavserned.
         In suoh olroumstanoea,       the lgeolrl pr~~le10~ or stat-
         uto Is rtearCed as thou&h it were AD exception               or
         proviso,   rucovlag scmethlng rror. the o;*ratlm              0r tka
         ~enerol la*."
          The 1941 amendmat to Ar$lole 7?4ds, naatlo?lsd above
in the Courtto opinion,  rrenaoted the provlalons   of this Art-
iole whloh were oontalned in the originel   tlot of 1953, find
adds& a l~olal  p r o visiolpplioablr
                             n        only to oGuntiea 31th a
.   -


                 .




        population   ol uon   thaa   600,000.   Tha latter   pro+leioo   is
        phlaly   in4pplhablo   to OFayron County beoauar thr popula-
        tlon of meld County ea rbom by the 1040 frdrrel oenru* 18
        only 69,499.    The rormer rorisloos     6081 ~wmrrllp wltb Oaths
        rbc@ltW for the tmnarat Pon Of the bualnbsr of the oflioerr
        nanrd tbetrln.Skoe thorn provlnlona ITO genrrrl they met
        yield to the rpeolflo    pkovlrion relstivr   to tha ease rubjaot
        OO~tdWI     IB hOtiOn  95 Or th8 CbtuiCatb      Of atie  AOL
        Stated dlffrrmnt4,    th* prtlouler    ~provlrlm~ or sootloa   33
        kake tha ail'idavitrequired      t?sreinan axcaption to the gen-
        era1 rule@ govrrnlng afiidavlCa     of the type. ocvered,by Article
        WMa.
                    Conraqumtly,   you are rsrpeotfully      adviesii that
        nbitbm   the tax rrrb0eor-oollrotor      or Gray6oa   County   nor.htr
        d8p utien   lotlng only in their    0rtiOi.d   orpneitirr     may ttie
        the ardavlt      regulred by teotion    SS of the Csrtirhetr       ot
        Title AQt.